Item 77C: Submission of Matters to a Vote of Security Holders Shareholder Meeting Results On August 25, 2016, the Annual Meeting of Shareholders of the Fund was held to elect one Director and to approve a new Portfolio Management Agreement with Congress Asset Management Company, LLP (Congress). On June 13, 2016, the record date for the meeting, the Fund had outstanding 25,955,945 shares of beneficial interest. The votes cast at the meeting were as follows: Proposal 1  Proposal to elect one Trustee: Nominee For Against/Withheld George R. Gaspari Proposal 4 - To approve a new Portfolio Management Agreement with Congress: For Against/Withheld Abstain Broker Non-Votes
